         Case 1:20-cr-00330-AJN Document 232 Filed 04/22/21 Page 1 of 4
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                                                            4/22/21
                                                      April 20, 2021

BY ECF & ELECTRONIC MAIL

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

        Re:    United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

        The Government respectfully submits this letter in response to the Court’s April 16, 2021

Order (Dkt. 205) regarding whether the parties seek redactions to Reply Briefs 1, 3, 5, 6, and 10

and whether the parties seek redactions to certain exhibits or seek to file certain exhibits under

seal.

        The parties have conferred in accordance with the Court’s April 16, 2021 Order. The

parties do not seek any redactions as to Reply Briefs 1 and 5 and, accordingly, the defense will file

those reply briefs on the public docket.

        As to Exhibit A to Reply Brief 1, the Government respectfully submits that the exhibit

should be filed entirely under seal in order to protect the privacy interests of victims and third

parties. The defense has indicated that it has no objection to filing Exhibit A on the public record.

        As to Reply Brief 3, the Government respectfully requests that the Court adopt the

redactions the defense had originally proposed on page 3 on March 15, 2021, which are narrowly

tailored to cover information implicating the personal privacy interests of victims and third parties.
          Case 1:20-cr-00330-AJN Document 232 Filed 04/22/21 Page 2 of 4

 Page 2



The Government respectfully submits that the proposed redactions are consistent with the

redactions ordered by the Court on March 18, 2021 as “the interest in protecting the safety and

privacy of those individuals outweigh the presumption of access that attaches” to the document.

(Dkt. 168 at 3); see also United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995) (holding that

the privacy interests of third parties “should weigh heavily in a court’s balancing equation”). The

defense has indicated that it has no objection to removing the redactions it had originally proposed

on page 3. As to the remaining proposed redactions, the Government respectfully requests that

the Court adopt the remaining proposed redactions, which are narrowly tailored to cover the

privacy interests of third parties. The defense takes no position on the remaining proposed

redactions.

       As to the exhibits to Reply Brief 3, the defense submitted Exhibits M and N under seal.

The Government does not object to the public filing of Exhibits M and N, but respectfully submits

that the names, email addresses, and other contact information of third parties should be redacted

from Exhibits M and N to protect the privacy interests of third parties. The defense has indicated

that it agrees that email addresses and other contact information for third parties should be redacted

pursuant to the Court’s local rules. The Government respectfully submits under seal proposed

redactions to Exhibits M and N for the Court’s consideration.

       The defense also submitted Exhibits J and O to Reply Brief 3 under seal. The Government

filed Exhibits 5 and 7 to its Omnibus Memorandum of Law in Opposition to the Defendant’s

Pretrial Motions, which are, respectively, redacted versions of Exhibits J and O. See Dkt. 204.

The Government had set forth proposed redactions to Exhibits 5 and 7 in order to protect the

privacy interests of third parties (Dkt. 162), which the Court adopted on March 18, 2021 (see Dkt.

168 at 2-3). Accordingly, the Government respectfully submits that the defense should redact
          Case 1:20-cr-00330-AJN Document 232 Filed 04/22/21 Page 3 of 4

 Page 3



Exhibits J and O to Reply Brief 3 to reflect the redactions approved by the Court and reflected in

the publicly filed versions of Exhibits 5 and 7 to the Government’s opposition. The defense has

indicated that it is prepared to follow those redactions.

       As to Reply Brief 6, the Government respectfully requests that the Court adopt the

defense’s proposed redactions, which are narrowly tailored to cover information implicating the

personal privacy interests of third parties. The proposed redactions are consistent with the

proposed redactions requested by the Government on pages 158 to 159 and 163 of its opposition

to the defendant’s pre-trial motions, which the Court granted on March 18, 2021. (Dkt. 168 at 1).

The defense has indicated that it has no objection to removing the redactions and filing Reply Brief

6 on the public record.

       As to Reply Brief 10, the Government respectfully requests that the Court adopt the

redactions originally proposed by the defense, which are narrowly tailored to cover information

implicating the personal privacy interests of third parties and are consistent with prior redactions

in earlier briefing. The Government respectfully submits that Exhibit A to Reply Brief 10 should

be filed entirely under seal in order to protect the personal privacy interests of the third party

implicated in the document. The defense has indicated that it has no objection to removing the

redactions and filing the brief and Exhibit A on the public record.

       Accordingly, the Government respectfully requests that the Court adopt the redactions

originally proposed by the defense to Reply Briefs 3, 6, and 10 and the redactions described above

as to Exhibits J, M, N, and O to Reply Brief 3. The Government further requests that the Court
          Case 1:20-cr-00330-AJN Document 232 Filed 04/22/21 Page 4 of 4

 Page 4



accept Exhibit A to Reply Brief 1 and Exhibit A to Reply Brief 10 under seal.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney


                                              By:      s/
                                                    Maurene Comey / Alison Moe /
                                                    Lara Pomerantz / Andrew Rohrbach
                                                    Assistant United States Attorneys
                                                    Southern District of New York

Cc: All Counsel of Record (By email)




                                The Court grants the Government’s proposed redaction and sealing requests. This
                                conclusion is guided by the three-part test articulated by the Second Circuit in
                                Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). Under this test,
                                the Court must: (i) determine whether the documents in question are “judicial
                                documents;” (ii) assess the weight of the common law presumption of access to the
                                materials; and (iii) balance competing considerations against the presumption of
                                access. Id. at 119–20.

                                The Court concludes that these are judicial documents and that the First Amendment
                                and common law presumptions of access attach. In balancing competing
                                considerations against the presumption of access, however, the Court finds that the
                                specific arguments the Government has put forward in this letter, including the need
                                to protect the privacy interests of third parties and alleged victims, favor the narrowly
                                tailored redactions. See United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995).

                                The Government’s letter does not discuss Exhibit L of Reply Brief 6. By April 23,
                                2021, the parties shall either propose redactions to Exhibit L of Reply Brief 6, which
                                was originally filed under seal, or they shall indicate to the Court that they seek no
                                redactions and file it on ECF.

                                SO ORDERED.


                           4/22/21
